Motion to consolidate appeals granted insofar as to allow appellants to have the appeals heard in one appeal book, without duplication of printing, upon condition that the appellants procure, the record on appeal and appellants’ points to be served and filed on or j before March 7, 1963, with notice of argument for March 19, 1963, said appeals to be argued or submitted when reached. Motion to dismiss appeals granted, with $10 costs, unless the appellants procure the record on appeal apd appellants’ points to be served and filed on or before March 7, 1963, with notice of argument for March 19, 1963, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.